         Case 1:18-cv-01551-ESH Document 94 Filed 05/16/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                        Plaintiffs,

                 v.                                Civil Action No. 18-1551 (ESH)

  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                        Defendants.



                                           ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that defendants’ motion to dismiss for lack of jurisdiction (ECF No. 68) is

DENIED; it is further

       ORDERED that plaintiffs’ motion for leave to file a sur-reply in opposition to

defendants’ motion to dismiss (ECF No. 78) is DENIED; and it is further

       ORDERED that plaintiffs’ motion for a scheduling order (ECF No. 88) is GRANTED

IN PART insofar as a status conference will be set for June 19, 2019, at 2 pm.



                                                   _______________________
                                                   ELLEN S. HUVELLE
                                                   United States District Judge

Date: May 16, 2019
